Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-26 are currently pending.
Claims 1, 2, 7 and 9 are currently amended.
Claims 11 and 20-26 are withdrawn as directed to a non-elected invention.
Claims 1-10 and 12-19 are under examination.

Response to Arguments
The objection to claim 2 on page 3 of the Office Action mailed September 28, 2021 has been overcome in lieu of Applicant’s amendment. The objection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Compton et al (In Vitro Cell. Dev. Biol. 28P: 197-201, 1992), in view of Calabotta et al (U.S. Patent No. 8,362,317, January 29, 2013), in view of Garrocho-Villegas et al (Plant Cell Culture Protocols, Vol. 877, Chapter 14, pages 173-182, 2012).
The claims read on a method for preparing a dried monocot explant comprising drying a monocot embryo on a substrate at a temperature between about 0° C and 30° C and at a relative humidity between about 0% and 60% until the monocot explant internal has an internal moisture content between about 2% and about 20% wherein a dried monocot explant with an internal moisture content between about 2% and about 20%, wherein the embryo is dried over a period of at least two days either in the presence of a desiccation medium comprising a saturated salt solution, in a rapidly flowing stream of air or a combination thereof, whereby a dried monocot explant with an internal moisture content between about 2% and about 20% is produced and wherein in a population of dried monocot explants at least about 65% of the embryos are capable of germination after rehydration (claim 1).
Limitations included wherein the substrate is selected from the group consisting of filter paper, a solid gel, clay, perlite or vermiculite (claim 2); wherein the embryo is dried in the presence of desiccation medium comprising water, a tissue culture medium, or a sugar solution (claim 3); wherein the sugar solution comprises sucrose, trehalose or raffinose (claim 4); wherein the monocot embryo is dried in the presence of a saturated salt solution (claim 5): wherein the desiccation medium comprises plant growth regulators (claim 6); wherein the monocot embryo is dried for between 2 days and about 8 days (claim 7); additionally comprising the step of freezing the dried explant (claim 8); further comprising the step of rehydrating and germinating the dried monocot explant, whereby in a population of dried, rehydrated, and germinated explants at least 90% of the embryos germinate (claim 9); wherein the monocot embryo is sliced before drying (claim 10); wherein the monocot embryo is a maize, barley, sorghum, wheal, rice, oat, or rye embryo (claim 12): wherein the monocot embryo is a maize embryo and is obtained from a maize ear by a method comprising the steps of rinsing the maize ear with ethanol; surface sterilizing the maize ear in a bleach solution; dipping the surface sterilized maize ear in a Vitamin C solution to remove residual bleach: removing the outer facing seed coal from kernels on the maize ear, removing the kernels from the maize ear; separating the maize embryos from cell exudate and contaminates associated with the removed kernels (claim 13); wherein the maize ear is covered by a husk and prior to rinsing the maize ear, the outer surface of the husk is disinfected with ethanal arid removed from the maize ear (claim 14); wherein the maize ear is surface sterilized in a bleach solution for between about 1 minute and about 45 minutes (claim 15); wherein the kernels are removed from the maize ear using a field corn sheller or a popcorn sheller (claim 16); additionally comprising the step of grinding the removed kernels prior to separating the maize embryos from the cell exudate and contaminates (claim 17); wherein the maize ear is obtained from a maize plant about 15 to about 30 days after pollination and the kernels are removed from the maize ear into water prior to separation with a #6 sieve, a #8 sieve, a #10 sieve, or combinations thereof (claim 18): wherein the maize ear is obtained from a maize plant about 9 to about 14 days after pollination and the kernels are removed from the maize ear into a culture medium comprising sugar prior to separation with a #10 sieve, a #12 sieve, a #714 sieve, or combinations thereof (claim 19).
With regard to claim 1, Compton et al teach drying maize embryo (.e., a monocot) on sterile dehydration plates (i.e., a substrate} al a temperature at 25° C at a relative humidity at 50, 70 and 90% (see, for example, page 198, first column, first and third paragraphs). Compton et al are silent with regard to an internal moisture content between 2% and about 20%: however, Calabotta et al teach an internal moisture content of an explant between about 3% to about 20% (see, for example, page 4, paragraph 0012). It would have been obvious to one of ordinary skill in the art to modify the teachings of Compton et al to select embryos with an internal moisture content between about 2% and about 20% because Calabotta et al teach that it can increase the availability of transformable embryos (see, for example, page 1, paragraph 0010).
With regard to claim 3, Compton et al teach drying the embryo in the presence of a desiccation medium comprising humidified air and desiccated air (see, for example, page 198, first column, first paragraph).
With regard to claim 7, Compton et al teach drying the embryo for about 2 weeks (see, for example, page 198, first column, last paragraph to second column, first paragraph).
With regard to claim 9, Compton el al teach rehydrating and germination of the dried monocot explant (see, for example, page 198, first column, second paragraph). Compton is silent with regard to at least 90% of the embryos germinate: however, one of ordinary skill in the art would understand that the percentage of germination could be adjusted to meet the needs of any particular plant of interest.
With regard to claim 10, Compton et al teach a monocot embryo sliced before drying (see, for example, page 197, second column, last paragraph where it discloses embryogenic calli were established from immature embryos at various lengths. One of ordinary skill in the art would understand that the embryos were cut).

With regard to claim 12, Compton et la teach a maize embryo (see, for example, page 197, second column, last paragraph).
Compton et al do not teach the limitations of claim 2. Garrocho-Villegas et al teach a solid gel media (see, for example, page 177, section 2.3.2, step 2).
Compton et al do not teach the limitations of claim 4. Calabotta et al teach freezing dried explant (see, for example, page column, 3, lines 48-54 where it teaches freezing explants al temperatures -20° C or lower as a means of disinfecting explants).
Compton et al de not teach the limitations of claim 13. Garrocho-Villegas et al teach rinsing the maize ear with ethanol and sterilizing with bleach (see, for example, page 17, section 2.3.1, steps 1-5), removing seed coat from kernels, removing kernels and separating maize embryos from cell exudate and contaminates (see, for example, page 177, section 2.3.2, step 1 where it teaches excising embryos by popping the endosperm out of the seed coat), Garrocho-Villegas et al does not teach removing residual bleach using Vitamin C; however, Garrocho-Villegas et al do teach decanting residual bleach into a liquid waste container (see, for example, page 177, section 2.3.1, step 4).
Compton et al do not teach the limitations of claim 14. Garrocho-Villegas et al teach removing the husk from the maize ear (see, for example, page 177, section 2.3.1, step 1 where it teaches dehusking of the ear).
Compton et al do not teach the limitations of claim 15. Garrocho-Villegas et a! teach sterilizing the maize ear in a bleach solution between 1 minute and 45 minutes (see, for example, page 177, section 2.3.1, step 4 where if teaches sterilizing maize ears in bleach for 20 minutes).
Compton et al do not teach the limitations of claims 16, 18 and 19. Calabotta et al teach the use of shellers and sieves (see, for example, column 8, line 49 to column 9, line 29).
None of the references teach the limitations of claims 4-6 and 17; however, one of ordinary skill in the art would appreciate that the limitations of sugar solutions, salt solutions and plant growth regulators may be optimized for the particular monocot embryo used in the claimed method as well as optimizing methods for separating the maize embryo from the cell including grinding.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify and combine the teachings of the cited references. One of ordinary skill in the art would have been motivated to modify and combine the cited references based on the teachings of Calabotta et al that teach that dry excised explants can be stored for periods of time up to 8 weeks (see, for example, column 18, lines 34-40).

Response to Arguments
Applicant argues that none of the references teach or suggest controlled desiccation over a period of at least two days and that the distinguishing feature of the claimed invention is this controlled desiccation over a period of several days (see page 7, second paragraph of ‘Remarks’ filed March 28, 2022). 
This is not persuasive. As stated above, Compton et al teach drying the embryo in the presence of a desiccation medium comprising humidified air and desiccated air (see, for example, page 198, first column, first paragraph). In addition, Compton et al teach drying the embryo for about 2 weeks (see, for example, page 198, first column, last paragraph to second column, first paragraph) which is at least two days. Compton et al also teach slow drying of embryos over a period of 6 days (see page 199, second column, first paragraph). Furthermore, Compton et al teach that there is high variability between embryo batches such as embryo size and development that is common in tissue culture that are important when selecting embryos for dehydration. Thus, the limitation of a at least two day desiccation period does not make the claimed invention nonobvious. One of ordinary skill in the art would know how to adjust application parameters to determine the optimum parameters for the desiccation period of a particular plant. A person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.

Applicant argues that none of the references teach the limitation of amended claim 1 of “wherein in a population of dried monocot explants at least about 65% of the embryos are capable of germination after rehydration and that the highest germination rate of maize after dehydration of an embryo reported in the Compton reference was 34% (see page 7, last paragraph of ‘Remarks’ filed March 28, 2022).
This is not persuasive. Obviousness does not require absolute predictability of success. Though Compton et al teach a germination rate of 34%, Compton et al further teaches that embryo size, appearance and developmental stage are important when selecting embryos for dehydration (see page 200, first column, last paragraph). Compton et al further teach that in some plants when high quality, cotyledon stage embryos are selected it has been reported that 90% to 100% of dehydrated embryos developed into plants (see page 200, second column, first paragraph). Thus, the fact that Compton et al only produced a 34% germination rate does not make the claimed invention nonobvious because they teach that higher rates are obtainable depending on the quality, size and stage of the embryo. 
In conclusion, there is no evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. There is no evidence showing the criticality of the desiccation period or that such period achieves unexpected results relative to the desiccation period as taught by Compton et al. As stated above, Compton et al teaches that germination of dehydrated embryos is determined by other factors than desiccation period, such as quality, size and stage of development of the embryo. 

Conclusion
Claims 1-10 and 12-19 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661